PER CURIAM.
The State correctly notes that this Court must follow the decision rendered in Jones v. State, 546 So.2d 126 (Fla. 3d DCA 1989) regarding the charge of Possession of a Firearm During the Commission of a Felony. Therefore, the conviction for that offense must be reversed, with the defendant’s scoresheet and sentence being altered accordingly. See Carawan v. State, 515 So.2d 161 (Fla.1987).
The conviction for Second Degree Murder With a Firearm was properly obtained and is affirmed.
Affirmed in part and reversed in part with directions.